MEMC ELECTRONIC MATERIALS, INC.



- PLAN DOCUMENT-

2001 ANNUAL INCENTIVE PLAN

FOR PARTICIPATING

BUSINESS UNITS



 

PARTICIPATING BUSINESS UNITS

This Plan covers employees of MEMC Electronic Materials, Inc. ("MEMC"), MEMC
Southwest Inc., MEMC Pasadena, Inc., MEMC International, Inc., MEMC Electronic
Materials, S.p.A, and MEMC Taiwan Branch who have been approved for
participation in this Plan.

 

ELIGIBILITY

Officers and employees of participating U.S. business units and MEMC Taiwan
Branch assigned to positions evaluated at Grade Level 40 and above are eligible
to participate in this Plan. Officers and management employees of MEMC
Electronic Materials, S.p.A. assigned to positions of Quadri A3 and higher are
also eligible to participate in this Plan. Actual participation must be approved
by the Director, Compensation and Benefits of MEMC. Employees who are eligible
for participation in other variable compensation programs such as sales
incentive plans, gainsharing plans, etc. are not eligible to participate in this
Plan, except as approved by the MEMC Compensation Committee (the "Committee").

 

TARGET INCENTIVE

Target Incentive levels for each participant are established by the Committee
and set forth in a letter to each participant. The Target Incentive represents
the percentage of a participant's Annual Base Salary that may be awarded based
on the achievement of the Performance Goals set forth below.

 

ANNUAL BASE SALARY

Annual Base Salary is the participant's annual rate of pay as of December 31,
2001, or the annual rate of pay as of the last date of defined participation.

 

PERFORMANCE GOALS

Payment from the Plan will be determined based on three (3) criteria: MEMC's
consolidated financial achievement, the participant's individual goal
achievement, and a discretionary determination. The Committee will have full
discretion in the determination of awards based on these criteria. The influence
of these criteria is different depending on a participant's position:

Criteria #1: FINANCIAL PERFORMANCE

Up to Fifty percent (50%) of the Target Incentive is based upon achievement of
the pre-tax operating result presented in the 2001 budget (pre-tax operating
result defined as (i) U.S. GAAP result before bonus accruals for awards under
this Plan, income taxes, equity in income/(loss) of joint ventures and minority
interests, plus (ii) equity in income/(loss) of joint ventures).

Criteria #2: INDIVIDUAL GOAL ACHIEVEMENT

Up to Twenty-five percent (25%) of the Target Incentive is based on the
participant's achievement against defined individual goals for 2001, as assessed
by the participant's manager (the "Individual Goal Achievement Award"). Goals
will be determined jointly by the participant and his/her manager. Achievement
of these goals will be determined by the participant's manager.

Criteria #3: DISCRETIONARY

Up to an additional twenty-five percent (25%) of the Target Incentive may be
awarded to individuals based on a variety of reasons, which are not specified in
advance (the "Discretionary Award"). This portion of a participant's Target
Incentive will be awarded at the discretion of the participant's manager.

 

CALCULATION OF AWARD:

For the Executive Staff, Corporate Vice Presidents, and Grades 50, 48 and 46 (or
equivalents):

 * If Financial Performance criteria is met: the participant will be paid 50% of
   Target Incentive for the Financial Performance, plus up to 25% of Target
   Incentive as an Individual Goal Achievement Award, and up to an additional
   25% of Target Incentive as a Discretionary Award.
 * If the Financial Performance criteria is not met: there will be no award for
   Financial Performance, but the participant will be eligible for an award of
   up to 25% of Target Incentive as an Individual Goal Achievement Award, and up
   to an additional 25% of Target Incentive as a Discretionary Award.

For Grades 44, 42, and 40 (or equivalents):

 * If Financial Performance Criteria is met: the participant will be eligible
   for an award of up to 25% of Target Incentive as an Individual Goal
   Achievement Award, and up to an additional 25% of Target Incentive as a
   Discretionary Award. The sum of these two (2) amounts will then be multiplied
   by 200% to determine the total incentive award for the participant.
 * If the Financial Performance Criteria is not met: the participant will be
   eligible for an award of up to 25% of Target Incentive as an Individual Goal
   Achievement Award, and up to an additional 25% of Target Incentive as a
   Discretionary Award.

Notwithstanding the foregoing, all awards must be approved by the participant's
manager and, if applicable, the manager's manager.

 

PERFORMANCE PERIOD

The Performance Period for this Plan is January 1, 2001 through December 31,
2001. Incentives for partial performance periods will be considered under the
following circumstances:

 1. Participants who retire during 2001 with at least six months of
    participation in the Plan will be considered for a pro rata incentive based
    on their actual months of participation. Unless otherwise authorized by the
    Committee, "retirement" means the voluntary termination of employment by an
    employee after age 55 with at least 10 years of employment with MEMC and/or
    its subsidiaries.
 2. Participants who become disabled during 2001 with at least six months of
    participation in the Plan prior to and/or after their period of disability
    will be considered for a pro rata incentive based on their actual months of
    participation. " Disabled" shall mean a physical or mental condition of a
    participant that permanently prevents such participant from being able to
    serve as an active employee of MEMC or one of its subsidiaries. For purposes
    of determining whether a participant is disabled, the Committee may accept
    the determination of a duly licensed physician or MEMC's (or one of its
    subsidiary's) long-term disability administrator. For purposes of
    determining the day on which a participant becomes permanently disabled, the
    Committee may select the day on which such participant first becomes
    eligible for long-term disability benefits under MEMC's (or one of its
    subsidiary's) long-term disability plans then in effect for such
    participant.
 3. Participants who die during 2001 with at least six months of participation
    in the Plan will be considered for a pro rata incentive based on their
    actual months of participation. Awards, if any, will be granted to the
    estates of the participants.
 4. Participants who are transferred to a non-participating business unit will
    be considered for a pro rata incentive based on their actual months of
    participation.
 5. Participants who are involved in an involuntary layoff will be considered
    for a pro rata incentive based on their actual months of participation, if
    they have at least six months of actual participation in the Plan prior to
    their layoff. " Involuntary layoff" shall mean termination without "Cause"
    as defined in the MEMC Equity Incentive Plan of 1995, as amended.
 6. Individuals who become eligible, and are approved, to participate in the
    Plan after the start of the performance period will be considered for a pro
    rata incentive based on their actual months of participation beginning the
    first day of the first calendar quarter coincident with or following their
    approval to participate.
 7. Participants who become eligible, and are approved, to participate at a
    different Target Incentive after the start of the Performance Period will be
    considered for a pro rata incentive based on their actual months of
    participation at each Target Incentive level. Changes in Target Incentives
    will be effective beginning the first day of the first calendar quarter
    coincident with or following approval of the new Target Incentive level.
 8. Participants who voluntarily resign, or are terminated for cause, prior to
    the end of the Performance Period will not be eligible for an award under
    this Plan.

 

FINAL APPROVAL

All incentive awards under this Plan are subject to final approval by the
Committee.

 

AWARD DATE

Unless otherwise determined by the Committee, all incentive awards under this
Plan will be paid to participants in March, 2002.

 

RIGHT TO CHANGE THE PLAN

While MEMC intends to operate this Plan in full effect during the entire
Performance Period, MEMC specifically reserves the right to modify or terminate
the Plan at any time.

 

CHANGE OF CONTROL

In the event of a Change in Control of MEMC during the Performance Period, the
payment of incentive awards under the Plan shall be accelerated and shall be
made on the date on which the Change in Control occurs. The amount of such
incentive award shall be calculated as if all Performance Goals have been met to
produce the maximum award. For this purpose, "Change of Control" shall have the
same meaning as in the MEMC Equity Incentive Plan of 1995, as amended.

 

NO CONTRACT OF EMPLOYMENT

Nothing contained herein shall be construed as a contract of employment between
MEMC (or any of its subsidiaries) and any participant, or as giving a right to
any person to continue in the employment of MEMC or any of its subsidiaries or
as limiting the right of MEMC or any of its subsidiaries to discharge any
participant at any time, with or without cause.

 

NON-ASSIGNABILITY AND CONTINGENT NATURE OF RIGHTS

No participant, no person claiming through him or her, nor any other person
shall have any right or interest in the Plan or its continuance, or in the
payment of any award under the Plan, unless and until all other provisions of
the Plan, the rules adopted thereunder, and restrictions and limitations on the
award itself have been fully complied with. No rights under the Plan, contingent
or otherwise, shall be transferable, assignable or subject to any pledge or
encumbrance or any nature.

 

PLAN ADMNISTRATOR

Any questions regarding details and/or administration of the Plan should be
directed to:

Margaret B. Stonum

Director, Compensation and Benefits

MEMC Electronic Materials, Inc.

501 Pearl Drive

St. Peters, MO 63376

(636) 474-5440